Citation Nr: 0702082	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-06 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in Dallas, 
Texas


THE ISSUE

Entitlement to an annual clothing allowance.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to November 
1969 and from May 1972 to January 1991.  

This matter comes before the Board of Veterans Appeals' 
(hereinafter Board) on appeal from a September 2004 
determination by the Chief of Prosthetic Treatment Center at 
the Dallas, Texas, VA Medical Center (VAMC), which denied the 
veteran's request for a clothing allowance.  


FINDINGS OF FACT

1.  The veteran is prescribed Anusol Hemorrhoidal cream for 
his service-connected hemorrhoids.  

2.  Anusol-HC did not cause irreparable damage to the 
veteran's outer garments.  


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance 
are not met.  38 U.S.C.A. §§ 1162, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159(a), 3.810 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006) the Court 
held that the VCAA notice requirements of 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  The timing requirement 
enunciated in Pelegrini applies equally to all five elements 
of a service connection claim.  Id.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty-to-
assist nor the duty-to-notify provisions of the VCAA are 
implicated.  The Court has also recognized that enactment of 
the VCAA does not affect matters before it on appeal from the 
Board when the question is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

In any event, the Board finds that the duties to notify and 
to assist the claimant were met in this case.  The veteran 
has been informed on multiple occasions by the RO, including 
by decision letter and the statement of the case (SOC), of 
the types of evidence which are necessary to establish 
entitlement to clothing allowance.  This evidence was duly 
considered by the RO when it issued the September 2004 
decision letter and the January 2005 SOC.  

Therefore, the Board finds that, to whatever the VCAA might 
be applicable herein, no useful purpose would be served by 
remanding this matter for more evidentiary or procedural 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a reason 
to remand many, many claims, but it is not an excuse to 
remand all claims."  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc).  


II.  Factual background.

By a rating action in March 1970, the RO granted service 
connection for hemorrhoids, a noncompensable rating under 
Diagnostic Code 7336 effective the day following the 
veteran's separation from active service.  Subsequently, in 
March 2004, the evaluation for hemorrhoids was increased to 
10 percent, effective January 9, 2004.  A VA examination in 
March 2004 noted that the veteran has had frequent low 
intensity bleeding and variable enlargement of the 
hemorrhoidal masses suggesting some prolapse; however, he had 
not had any surgery.  The impression was rosette of external 
hemorrhoids associated with internal hemorrhoids with 
frequent defecation bleeding mild amount.  

The veteran's application for annual clothing allowance (VA 
Form 21-8678) was received in January 2004.  He claimed this 
entitlement based on use of medicated creams for hemorrhoids.  
Submitted in support of the veteran's claim was a copy of a 
prescription for Anusol Hemorrhoidal ointment.  Also 
submitted was a copy of a prescription for Procto cream, 
issued in September 1999.  

In a September 2004 letter to the veteran, the RO denied the 
veteran's claim for an annual clothing allowance based on a 
finding that the evidence did not show that the veteran used 
medication prescribed by a physician for a service-connected 
skin condition that caused irreparable damage to outer 
garments.  

In January 2005, the VAMC prepared a SOC with regard to the 
issue of entitlement to a VA clothing allowance.  The VAMC 
determined that the veteran was not entitled to an annual 
clothing allowance.  Specifically, the VAMC noted that the 
veteran was prescribed Anusol Hemorrhoidal Ointment for 
treatment of his hemorrhoids.  The VAMC noted that Anusol was 
water based and does not stain outer garments.  

In his February 1998 VA Form 9, substantive appeal, the 
veteran indicated that in addition to the use of Anusol, he 
also uses other creams and ointments, which, in combination 
with body fluids and fecal leakage have caused irreparable 
stains in his clothes.  The veteran argued that, whether or 
not the ointments and creams on the market are water based, 
the condition still exists; and, he maintained that those 
creams cause additional moisture to the rectum which caused 
leakage and soiling of his clothing.  

III.  Legal Analysis.

The provisions of 38 U.S.C.A. § 1162, which govern the 
payment of clothing allowances by VA, stipulate that such 
allowance shall be paid on a yearly basis to a veteran who, 
because of a service-connected disability, wears or uses a 
prosthetic or orthopedic appliance (including a wheelchair) 
that the Secretary determines tends to wear out or tear the 
veteran's clothing; or who uses medication which a physician 
has prescribed for a skin disability that is due to a 
service-connected disability and which the Secretary 
determines causes irreparable damage to the veteran's outer 
garments.  See also 38 C.F.R. § 3.810(a).  

The Board accepts that the Anusol-HC cream is prescribed for 
a service-connected disability and that part of the 
disability involves skin.  However, the claim for the 
clothing allowance fails because the veteran has not 
established the second element of the test.  

In this case, there is a conflict in the record.  The veteran 
has reported that medication taken for service-connected 
disability soaks through his underwear and stains his dress 
pants that he wears for work.  As a general matter, in order 
for any testimony to be probative of any fact, the witness 
must be competent to testify as to the facts under 
consideration.  First a witness must have personal knowledge 
in order to be competent to testify to a matter.  Personal 
knowledge is that which comes to the witness through the use 
of his senses- that which is heard, felt, seen, smelled, or 
tasted.  (Witness may testify upon concrete facts within 
their own observation and recollection- that is, facts 
perceived within their own senses, as distinguished from 
their opinions or conclusions drawn from such facts).  
Competency, however, must be distinguished from weight and 
credibility.  The former is the legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the latter is a factual determination going to 
the probative value of the evidence to be made after the 
evidence has been admitted.  (Although interest may affect 
the credibility of testimony, it does not affect competency 
to testify).  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A 
layman is competent to report that medication soaks through 
underwear and stains outer clothing.  The soaking may be felt 
or seen and the stain is an observable condition.  Since such 
comes to a witness through use of his senses, the veteran's 
reports are competent.

However, a VA professional has determined that the medication 
prescribed in this case is water based and does not stain 
outer garments.  The Board concludes that the opinion of a 
neutral VA professional is more probative than the veteran's 
competent, but unsupported opinion.  To the extent that the 
veteran reports that his own body fluids or other medications 
cause staining the law provides for the benefit for physician 
prescribed medication, not the other factors identified by 
the veteran. 

Here a preponderance of the evidence is against a claim and 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The veteran offered only his belief in opposition.  
The more probative evidence establishes that his prescribed 
medications do not cause irreparable damage to out garments.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  


ORDER

An annual clothing allowance is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


